 NECO ELECTRICAL PRODUCTS CORPORATION481goneto the office around 10 p.m. in response to "a case of trouble" and Shaver wasnot there.Shaver testified that he had not advised Boyd that he would be outthat evening and that he did go out to attend a union meeting and returned around10 p.m.The following morning Boyd inquired of Shaver where he had been thenight before and Shaver replied that he had attended the union meeting. Shaverfurther testified that Boyd asked who else had attended the meeting. Shaver re-plied that he could not answer that.This ended the conversation according toShaver.In view of Shaver's admitted and known absence from the Respondent'sbuilding on the evening before this conversation occurred, the inquiry by Boyd ofShaver as to Shaver's whereabouts was entirely normal and logical and I find thatthis entire conversation, standingalone as itdoes in this record, did not carry"with it more than the implication of curiosity."N.L.R.B. v. Syracuse Color Press,Inc.,209 F. 2d 596, 600 (C.A. 2). Under all the circumstances, it did not reason-ably tend to restrain or interfere with the employees in the exercise of rights guar-anteed by the Act.Blue Flash Express, Inc.,109 NLRB 591.Concluding FindingsThe General Counsel endeavored to establish that the remark made by Estes wasnot anunusual or uncommon remark among the Respondent's employees and thatEstes did not intend the remark in a serious or threatening manner.GeneralCounsel then sought to show that because the remark was intended in a light veinand because Estes was ,the most active union adherent among Respondent's em-ployees, that the reason advanced by Respondent for the discharge of Estes was apretext.Such a theory is entirely plausible.However it is undisputed thatYancey-the supervisor to whom the words were spoken-thought that Estes wasserious and regarded the words spoken by Estes as a threat to him.The TrialExaminer does not regard Yancey's failure to forthwith report the incident to his"boss" as such unreasonable conduct as would discredit his testimony. It is notunusualfor a first line supervisor to seek to solve his own problems with the menunder him.However, once Boyd questioned Yancey and the Respondent's managerlearned of Estes' threat to Yancey, the Respondent took prompt action by discharg-ing Estes.The entire evidence here, while perhaps raising a suspicion of discrimina-tory motivation, fails to constitute the preponderance necessary to establish that theRespondent was illegally motivated in terminating the employment of CharlesVernon Estes or in its continued failure to reinstate Estes.Strachen Shipping Com-pany,87 NLRB 431 andWestern Lace and Line Co., d/bla Western Fishing LinesCompany,105 NLRB 749. Objectively viewed, any suspicion arises from the se-verity of the disciplinary action and not the motivation.Upon the above findings of fact and upon the entire record in the case I makethe following:CONCLUSIONS OF LAW(1)The Respondent is engaged in commerce within themeaningof Section 2(6)and (7) of the Act.(2) The Union is a labor organization within themeaningof Section 2(5) ofthe Act.(3)The Respondent has not violated Section 8(a)(3) of the Act as alleged inthe complaint.(4) The Respondent has notengaged inconduct violative of Section 8(a)(1) ofthe Act as alleged in the complaint.[Recommendations omitted from publication.]Neco Electrical Products CorporationandInternational Unionof Electrical,Radio and Machine Workers,AFL-CIO.CaseNo. 15-CA-1093.August 13, 1959DECISION AND ORDEROn April 14, 1959, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that124 NLRB No. 54.525543-60-vol 124-32 482DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the Charging Party filed exceptions to the Intermediate Reportand supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report,' the exceptions, the briefs, and the entire record in thecase, and finds merit in one of the Respondent's exceptions.Ac-cordingly, the Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modification set forthbelow.We do not agree with the Trial Examiner's finding that SupervisorLightsey's statements to employee W. R. Foley constituted threats inviolation of the Act. In response to a question by Foley, Lightseyreplied that the Respondent might lose two of its biggest customersif the Union came in, that these two customers wouldn't do businesswith a union company for fear of a shortage of products due to astrike, and that if the Respondent lost these two big orders theremight possibly be a cutback in operations.We find that these state-ments are no more than predictions of possible future actions of thirdparties, should the Union win the election.As the statements con-tained no threats that the Respondent would take any steps to inducethe happening of the future events, we find that they were privilegedunder Section 8(c) of the Act and therefore do not: constitute viola-tions of Section 8 (a) (1) ?The test of interference, restraint, and coercion under Section8 (a) (1) of the Act turns on whether it may reasonably be said thatthe conduct in which the employer or its representative engagedtends to interfere with the free exercise of employee rights under theAct.'The illegal activities occurred here during an election cam-paign, and consisted of a threat to close the plant and a threat todeny reemployment opportunities to an employee unless she disavowedthe Union.Because of the timing and nature of the threats, theseactivities go to the very heart of the Act and indicate a purpose to1 At one point in the Intermediate Report, the Trial Examiner refers to SupervisorRhodes' interrogation of Williamson about "Mr."Foley.The record and the report bothreveal that the conversation in question concernedMrs.Foley,another employee.Thisinadvertent error in the report is corrected accordingly.z SeeSouthwesterCo., 111 NLRB 805;SafewayStores, Inc.,122 NLRB 1369.3N.L.R.B. v. Illinois Tool Works,153 F. 2d 811(C.A. 7) ;American Freightways Co.,Inc.,124 NLRB 146. NECO ELECTRICAL PRODUCTS CORPORATION483defeat the employees' self-organization'In these circumstances,unlike our dissenting colleague, we find that the violations cannot bedismissed as isolated, and that the purposes of the Act will be thwartedunless a remedy is provided.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Neco ElectricalProducts Corporation, Bay Springs, Mississippi, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a) 'Threatening to shut down or remove the plant if the Unionwins a representation election, or threatening to deny reemploymentto employees who do not declare their withdrawal of support from theUnion..(b) In any like or related manner interfering with, restraining,or coercing employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights might beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized by Section 8(a) (3)of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at its plant in Bay Springs, Missis-sippi, including all places where notices to employees are customarilyposted, copies of the notice attached hereto marked "Appendix." 5Copies of said notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for 60 consecutive days thereafter.Rea-sonable steps shall be taken by the Respondent to insure that said no-tices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Fifteenth Region inwriting, within 10 days from the date of this Order, as to what stepsRespondent has taken to comply herewith.MEMBER RODGERS,dissenting:I do not agree with my colleagues that a useful purpose can beserved by issuing a cease and desist order based solely on the two minor8 (a) (1) violations committed.4SeeHancock Trucking, Incorporated,109 NLRB 80, 85.5In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"PursuantW a Decree of the United StatesCourt of Appeals,Enforcing anOrder." 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn reaching this conclusion, I particularly note that shortly beforethe two incidents, which involved Rhodes, a minor supervisor, andaffected, at most, only two employees out of a total of over 400, the-Respondent distributed among the supervisors a memorandum specifi-cally instructing them that, both under the law and pursuant toRespondent's desire, they were not to threaten, bribe, or make promisesto the employees.At the same time, the Respondent, by bulletin,.informed the employees that if anyone threatened them they were tolet the Respondent know immediately.Although this action by theRespondent did not legally exculpate it for the later statements madeby Supervisor Rhodes, it forcibly demonstrated, especially in theabsence of any other violations of any kind, that the incidents wereisolated in nature, did not represent official policy of the Respondentand, therefore, were not of such a nature as would warrant a ceaseand desist order.6Accordingly, I would dismiss the complaint.O SeeGeilich Tanning Company,122 NLRB 1119;American Gilsonite Company,122NLRB 1006;Sunset Lumber Products,113 NLRB 1172, 1173.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT threaten to shut down or remove our plant ifInternational Union of Electrical, Radio and Machine Workers,AFL-CIO, or any other labor organization, wins a representa-tion election, or threaten to deny reemployment to employees whodo not declare their withdrawal of support from the said Unionor any other labor organization.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the right toself-organization, to form, join, or assist International Union ofElectrical, Radio and Machine Workers, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act.All of our employees are free to become, to remain, or to refrainfrom becoming or remaining, members of International Union of NECO ELECTRICAL PRODUCTS CORPORATION485Electrical,Radio and Machine Workers, AFL-CIO, or any otherlabor organization.NECO ELECTRICAL PRODUCTS CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein alleges that on various dates in August and September 1957the Company violated Section 8(a)(1) of the National Labor Relations Act, asamended, 61 Stat. 136, by threatening plant shutdown or removal,curtailment ofwork, or other economic reprisal if the Union won the representation election,which was held on September 6, and economic reprisal against employees unless theydiscontinued their union interest and activities or resigned from their employmentbefore the election; interrogated employees concerning their own and other em-ployees' union membership,activities,and feelings;and advised an employee thathe was making a mistake in acting as union observer in the election and that heshould not do so.The answer denies the allegations of unfair labor practices.A hearing was held before the duly designated Trial Examiner at Bay Springs,Mississippi,on February 3, 1959.At the conclusion of the hearing counsel wereheard in oral argument,and pursuant to leave granted to all parties,briefs havebeen filed by the Company and the Union, the time therefor having been extended.The Union's brief touches lightly on the issues before us.Apparently uninten-tionally since it does not appear to be characteristic of counsel as I observed him,that brief states that with respect to certain offers of proof by the Union and itsmotion to amend based thereon "theTrialExaminer has indicated that his viewsare already fixed."The fact is that counsel came fully prepared and did in detailargue the points at issue,and repeatedly,so that there is no question of either denialof opportunity for him to state his position fully or denial to the Trial Examiner offull basis for making his ruling thereon.With such complete, even repetitious dis-cussion,there is no need for a decisional rehash of the arguments and ruling how-evermuch more weighty this report might thereby become and however muchcounsel, even if still unhappy over the ruling,might be satisfied that views, if mis-taken, were not "fixed."While contending that the matters embraced in his offer of proof are material"as background" to the issues framed by the pleadings as they exist without amend-ment, counsel renews his quarrel with the General Counsel because of the expressomission of the allegations which he seeks to include, and urges, as he did at thehearing,that the complaint be amended.Notice, after full argument,that thematters would not be covered in the Intermediate Report and that the ruling "neednot be repeated"should be regarded, as it was intended,as sparing all counsel theburden of further argument on the issue while enabling them to concentrate on theissues remaining before us; this without concern that views are fixed to any extent-beyond that inherent in any decision or ruling.The exceptions noted at the hear-ing can of course be taken to the Board.It is quite correct that the test is not the effect of interference but the tendency ofacts or words to interfere.Despite a colloquy in which it was agreed that the pur-pose was to show what the effect "might have been," it was repeatedly pointed outthat this was outside the issues.Aside from any question of right or authority toamend as urged by the Union,itmay be noted here that almost 2 months after thehearing herein it was reported that a United States Senator was proposing amend-ment of theAct so thatBoard-conducted elections would be set aside when appealsaremade to race prejudice;the proposal cited "a gaping hole" which now exists.The Union is here seeking to plug that alleged hole by a shortcut method of quasi-judicial pronouncement instead of legislative enactment even while such enactment isbeing considered.The "social attitudes" which the Union decries, the "motives forthe post-bellum industrialization of the South,"resistance to school integration inMississippi,Arkansas, and Tennessee, and action taken under other laws are simplynot an issue here,and we do not even get to the point of deciding whether certain 486.DECISIONS OF NATIONAL LABOR RELATIONS BOARDletters, speeches, etc., are violative under the Act as it now reads and without anyproposed or promised amendment.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a Delaware corporation with prin-cipal office and place of business in Bay Springs, Mississippi, manufactures, sells,and ships electric blankets; and that during a representative year it manufacturedproducts valued at more than $50,000, which were sold and shipped from theBay Springs plant directly to customers outside the State of Mississippi. In find thatthe Company is engaged in commerce within the meaning of the Act. I also findthat the Union is a labor organization within the meaning of the Act.II.THE ALLEGED VIOLATION OF SECTION8(a)(1)At the close of the General Counsel's case his motion to dismiss several allega-tions was granted.This served also to remove the issue of supervisory status, theCompany having earlier stipulated that only some of the various persons named inthe complaint were supervisors within the meaning of the Act.A. Grady KnottsThe allegation here was only that Supervisor Knotts had on or about September5 "advised an employee that he was making a mistake in acting as the unionobserver in the election and should not do so."Early questioned concerning this,the General Counsel declared that it was no mere advice by Knotts, but a threat.The testimony in support of this allegation is only that when employee Tubbs saidon September 5 that he would not be in the next morning since he was going tobe an observer for the Union at the representation election, Knotts replied, "Thatiswhere [you] made another mistake, being an observer for the union."Ques-tioned further by the General Counsel, Tubbs stated that Knotts did not tell him"to do it or not to do it or what to do." If this was a threat as distinguished froman expression of opinion (like saying that Tubbs was on the wrong side) withoutany suggestion of implementation, the evidence does not so indicate.Nor doesTubbs appear to have so regarded it. I do not find violation here.B. Jack M. Tubb, Jr.It is alleged that Supervisor Tubb questioned an employee concerning employees'union meetings and activities. In this connection the General Counsel had to relyon the testimony of James, a personnel secretary, whatever her reluctance orhostility.The latter testified that, contrary to Tubb's advice, she attended a unionmeeting in response to a general invitation on a handbill, and that she had aconversation with Tubb about it the next day; she did not recall whether Tubbasked who was at the meeting, but she did tell him approximately how manyattended.Shown a copy of an affidavit which she had executed, she declared onlythat it stated her belief that Tubb might have asked her who was at the meeting.Aside from Tubb's testimony that James volunteered the information that she hadattended the meeting, and the question whether James' statement of belief that Tubb"might" have asked her would support a finding of actual violative interrogation,the latter did not at the hearing adopt her affidavit: while she recalled what theaffidavit said, as noted, she did not now recall her conversation with Tubb.Thisallegation of the complaint has not been adequately supported.C. The Company's lettersOn August 26 and 30 the Company sent to all but a few of its employees letterswhich allegedly contained threats of economic reprisal in the event the Union wonthe election.Having read these letters, 1 can appreciate the General Counsel'searly deferment of argument or attempt to show in what respects they wereviolative, and his subsequent failure to perform. I find no "general tone" of threatin these letters.A single minatory note is found in the statement, "If the Uniontries to force us to pay more than our business allows, we'll be forced to closedown."But this is a statement of untoward result which might be brought on by NECO ELECTRICAL PRODUCTS CORPORATION487the Union, or the kind which has been found to be lawful,' rather than a threatof voluntary action by the Company.These letters were not violative.D. Paul L. LightseyFormer employee Lewis was clearly fearful, but he as clearly insisted that he didnot recall what was said during a conversation between himself and SupervisorLightsey in the men's room about August 20.Confronted with his statement toa Board field examiner, Lewis then testified that he did recall the conversation withLightsey as described in that statement.He now had it first that Lightsey askedwhether he had changed his mind about the Union; then that Lightsey did not say"about the union"; and finally that Lightsey, not mentioning the Union, said thatLewis knew what he was talking about.Lightsey would hardly have been coy in this respect in view of the Union's noticeto the Company on August 5 that Lewis was a member of the organizing committee.Nor would Lewis have said that he knew nothing about the Union some 2 weeksafter that letter was sent to the Company.But if Lewis, confronted with hiswritten statement, made an attempt to support it, I cannot rely on such testimonyas his to find a violation in any respect.This is not to say that I rely on Lightsey'sdenials.As we shall next see, in connection with Foley's testimony, I believe thatLightsey did unlawfully threaten.But however "consistent" it may appear to basesimilar findings on Lewis' testimony, the latter even if true in some respects is toounreliable.I find therefore that, whatever Lightsey may have said, the credibleevidence does not show that he unlawfully questioned or threatened Lewis.W. R. Foley, who impressed me as truthful, testified that about August 29 heasked Lightsey what the latter thought about the rumor in the plant that, if theUnion came in, "the plant would leave"; and that Lightsey replied that "he couldn'tsay whether the plant would move or not, but he would say that two of our biggestcustomers, Sears Roebuck and Rexall wouldn't do business with a union companybecause of the fear of shortage of products due to strike.He did say if we lost thesetwo big orders that possibly we would be cut down to three or four days in operationa week. If we didn't sell the products we couldn't make it." I do not credit Light-sey's denials; nor was he merely answering the question put to him. Such a predic-tion of loss of work if employees vote for a union, based on unsupported anticipationof reaction by customers, is a threat in violation of the Act.2E. Kathryn Helen RhodesFoley testified further that on August 24, when he asked another supervisor aboutthe rumor that the plant would move if a union came in, Supervisor Rhodes cameup to them and said, "Mr. Ed Russell [president of the Company] doesn't own athing in this plant that is bolted down where he can't move it."The complaintalleges that this occurred on or about August 24.The exact date is not of suchmoment here as to discredit Foley's testimony if Rhodes was not at work on August24.Rhodes impressed me as partisan to the point where she would and did makeunlawful threats. I do not credit her denial, and I find that she unlawfully threatenedremoval of the plant if it were unionized.Mrs.M. H. Foley testified that on September 3, some time after she had toldRhodes that she was going to quit, Rhodes urged her to quit at once and suggestedthat, to clear her skirts so that she might be able to return at a later date, shesign a statement in the office to the effect that she would not vote for the Union.Here was an unlawful threat of loss of reemployment opportunity unless Foleyindicated that she would not support the Union.Rhodes -appears to have considered Foley to be a good worker despite her unionsympathy.Her requests for leave may have provided convenient opportunity toterminate her employment.But the fact that the Company did not seize thoseearlier opportunities does not lessen the proof, which I credit, that Rhodes didthreaten her.As we shall noteinfra,Foley returned from her leave some 10 daysprior to this threat.Icredit employeeWilliamson's testimony,which further indicates Rhodes'persistence, that the latter told her that she liked Mrs. Foley, suggested that William-son talk to her about her union activities, and offered to go into the office withWilliamson if she too was "mixed up" with the Union.But whatever Rhodes hadinmind when she thus spoke with Williamson, these remarks were not alleged toa Cf.Cary Lumber Company,102NLRB 406, 409.2New Madrid Manufacturing Company,104 NLRB 117, 118. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDbe a threat or a violation.As for interrogation here, which is alleged, Rhodes'statement that if Williamson was "mixed up with the union it wasn't too late" wasnot a question; she neither called for nor elicited a reply.Rhodes did askWilliamson whether she knew that Mr. Foley was mixed up with the Union.Thiswas not so much an inquiry as, judging from Williamson's reply that it did notmatter to her, a statement of fact in question form. I find no unlawful interrogation.Considerable collateral testimony was received to impeach Mrs. Foley's credi-bility.Thus she testified on cross-examination that, when she left, the girls tookup a collection and gave her two gifts, and that they were handed to her byDuckworth, a forelady under Rhodes. If one of the two gifts was actually fromDuckworth, there was no more than an omission of detail by Foley, not neces-sarily a misstatement.Nor is she unreliable because she testified that Rhodes washer supervisor while Duckworth (a supervisor within the meaning of the Act) washer forelady.Clearly Foley testified that Duckworth's rank had been higher thanher own.Duckworth had in fact been subordinate to Rhodes at one time, and evenlaterRhodes and Duckworth at times exchanged duties, so that Foley might rea-sonably have believed that Rhodes was still her supervisor.Nor is Mrs. Foley's statement when claiming unemployment compensation thatshe was unemployed contrary to her earlier remark to Duckworth that she wantedto care for her children and go into business.Neither does her intention, or hope,on quitting, to go into business contradict her testimony that she was not employedin a cafe when she filed her unemployment compensation claim.That the claim wasdenied is not strange since she had quit her employment on September 6; nordo we know the basis for that denial, nor what evidence was offered in that pro-ceeding.The evidence before us indicates that, intending to quit, Foley stayed onuntil the representation election, then quit.Such interest and partisanship do notthemselves destroy her credibility as I find it.Counsel for the Company to thecontrary notwithstanding, the fact that Foley was allowed to stay away fromwork in August, and her statement of intention to quit, followed by her quitting, donot indicate that the threat of September 3 was not made.Neither does the fact that Rhodes did not work on September 2, which wasLabor Day, affect the finding herein.The complaint alleged this violation as onor about September 2; Foley testified that it occurred on September 3.F. DisavowalOn or about August 5 the Company posted a three-paragraph notice on thebulletin board.The first two paragraphs refer to "the battle for . . dues andfees and assessments," and the Union's campaign promises.The third paragraphreads as follows:We will let you know about further developments. In the meantime, if any-one threatens you please let us know immediately.We will take steps to stopthat kind of conduct.The acts described and the "further developments" were clearly those of the Union.This was a warning and a promise to take action against threats bythe Union!Itcannot reasonably be constructed as a disavowal of threats by company representa-tives approximately 3 weeks later.By contrast, the possibility of promises and threats by the Company is clearlydescribed in a memorandum dated and distributed among supervisory personnel onthe same day, August 5.Here the supervisors were informed that they were notallowed under the law, and the Company did not want them, to threaten, bribe, ormake promises to employees.This and similar oral instructions by the Companyto its supervisors do not exculpate it where, as here shown, its representatives didnot heed them and where the contents of the instructions were not made known tothe employees.The notice to employees and the memorandum to supervisory personnel arequite in order.But they do not constitute disavowals so as to affect the violationsfound or, as contrary evidence, the findings of fact.Further in connection with thequestion of disavowal, Rhodes testified that at one supervisors' meeting PresidentRussell said that he had heard a rumor that the plant would close, and that it wasnot true.Russell was not the only company representative who heard that rumor.Yet neither the Company nor its supervisors appear ever to have told employees thatthe rumor was not true.Iu. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company, set forth in section IT, above, occurringin connec-tion with the operations describedin sectionI,above, have a close, intimate, and PUERTO RICO GAS AND COKE COMPANY489substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desisttherefrom and take certain affirmative action in order to effectuate the policies ofthe Act.It has been found that the Company, by threats of shutdown and removal if theUnion won the representation election, and of loss of reemployment opportunitybecause of support of the Union, interfered with, restrained, and coerced its em-ployees in violation of Section 8(a)( I) of the Act. I shall therefore recommendthat it cease and desist therefrom any like or related conduct.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.International Union of Electrical, Radio and Machine Workers, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.2.By threats of shutdown and removal and of loss of reemployment opportuni-ties, thereby interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Company has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Puerto Rico Gas and Coke CompanyandUnion de Trabajadoresde la Industria de Gas Fluido de San Juan,FLT.Case No.24-CA-929.August 13, 1959DECISION AND ORDEROn April 20, 1959, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in any unfair labor practices and recom-mending that the complaint be dismissed in its entirety as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief.Respondent filed a brief in support of the Inter-mediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Leedomand Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'1 Respondent alleged in its answer, as one of its affirmative defenses to the complaint,that the Charging Union was out of compliance with Section 9(f), (g), and (h) of theAct.Apparently in order to refute this contention, the Regional Director prepared anaffidavit setting forth the compliance status of the Union, and counsel for the General124 NLRB No. 67.